--------------------------------------------------------------------------------

Exhibit 10.4




AIR METHODS CORPORATION
2006 EQUITY COMPENSATION PLAN


RESTRICTED STOCK AGREEMENT


This Restricted Stock Agreement (the “Award Agreement”), made as of the ____ day
of ___________, 2008 (the “Grant Date”), between Air Methods Corporation, a
Delaware corporation (the “Company”), and ________________________ (the
“Participant”).


WHEREAS, the Board has adopted, and the stockholders have approved, the Air
Methods 2006 Equity Compensation Plan (the “Plan”) in order to advance the
interests of the Company and its Participating Subsidiaries through the
motivation, attraction and retention of its Employees and Consultants (including
nonemployee directors);


WHEREAS, the Plan provides for the granting of restricted stock awards to
eligible participants as determined by the Compensation/Stock Option Committee
(the “Committee”); and


WHEREAS, the Committee has determined that the Participant is a person eligible
to receive a Restricted Stock Grant under the Plan and has determined that it
would be in the best interest of the Company to grant the Restricted Shares (as
defined herein) provided for herein.


NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the parties agree as follows:


1.             Grant of Restricted Shares.


1.1           The Company hereby grants to the Participant [______] shares of
the Company’s common stock, $0.06 par value per share (the “Common Stock”),
subject to such conditions as are provided for in the Plan and this Award
Agreement (the “Restricted Shares”).


1.2           The Participant’s rights with respect to the Restricted Shares
shall remain unvested at all times prior to _____________________ (the “Lapse
Date”).


1.3           Participant acknowledges receipt of a copy of the Plan, and agrees
that this Restricted Stock Grant shall be subject to all of the terms and
conditions set forth in the Plan, including future amendments thereto, if any,
pursuant to the terms thereof, which Plan is incorporated herein by reference as
a part of this Award Agreement.  For purposes of this Award Agreement, all
capitalized terms used herein and not otherwise defined herein shall have the
meanings ascribed to them in the Plan.


2.             Rights of Participant.


2.1           Except as provided in Section 2.2, the Participant shall have the
rights of a stockholder with respect to the Restricted Shares, including the
right to vote the Restricted Shares and to receive dividends in accordance with
Section 6 hereof, other than those Restricted Shares which have been forfeited
pursuant to Section 3.2 hereof.

 
 

--------------------------------------------------------------------------------

 

2.2           Prior to the earlier of the Lapse Date or the Accelerated Lapse
Date (as defined herein), the Restricted Shares shall not be sold, transferred
or otherwise disposed of by the Participant, nor pledged or otherwise
hypothecated, nor will the certificates representing the Restricted Shares be
delivered to the Participant until the Lapse Date (collectively, the “Transfer
Restrictions”).


3.             Lapse of Restrictions.


3.1           The Transfer Restrictions and all other restrictions with respect
to the Restricted Shares shall lapse, and such Restricted Shares shall become
fully vested on the earlier of the following dates:


(a)           the Lapse Date, provided that the Participant’s service with the
Company and/or any Participating Subsidiary, whether as an Employee or
Consultant, is not interrupted or terminated (“Continuous Service”) until the
Lapse Date.  The Participant’s Continuous Service shall not be deemed to have
terminated merely because of a change in the capacity in which the Participant
renders service to the Company or any Participating Subsidiary.  The Committee,
in its sole discretion, may determine whether Continuous Service shall be
considered interrupted in the case of any leave of absence, including sick
leave, military leave or any other personal leave; or


(b)           the date (an “Accelerated Lapse Date”) (i) prior to the
consummation of a Change in Control as provided in Section 4 hereof; or (ii) the
date on which the Committee, in its sole discretion, waives the forfeiture
period as a result of (A) the Participant’s termination of Continuous Service
due to the Participant’s death, Disability, Retirement, or other event; or (B) a
material change in circumstances.


(c)           For purposes of this Award Agreement:


(i)           “Disability” shall mean the Participant’s inability, due to
illness, accident, injury, physical or mental incapacity or other disability, to
carry out effectively the duties and obligations to the Company and/or a
Participating Subsidiary performed by such person immediately prior to such
disability for a period of at least six (6) months, as determined in the good
faith judgment of the Committee.


(ii)           “Retirement” shall mean a Participant’s retirement from the
Company or a Participating Subsidiary (A) on or after attaining age 55 and
completing at least ten (10) years of service; or (B) on or after attaining age
65.


3.2           Upon the termination of the Participant’s Continuous Service prior
to the Lapse Date, other than as provided in Section 3.1 above, the Restricted
Shares shall be forfeited and automatically transferred to and reacquired by the
Company at no cost to the Company, and neither the Participant nor his or her
heirs, executors, administrators or successors shall have any right or interest
in the Restricted Shares.


4.             Change of Control.  As provided in Article XIII of the Plan, in
the event the Company or its stockholders enter into an agreement to dispose of
all, or substantially all, of the assets or outstanding capital stock of the
Company by means of a sale or liquidation, or a merger or reorganization in
which the Company is not the surviving corporation, any unvested Restricted
Shares held by Participant shall become fully vested.  The provisions of this
Section 4 shall not apply to any transaction undertaken for the purpose of
reincorporating the Company under the laws of another jurisdiction, if such
transaction does not materially affect the beneficial ownership of the Company's
capital stock.

 
2

--------------------------------------------------------------------------------

 

5.             Escrow and Delivery of Shares.


5.1           Certificates representing the Restricted Shares shall be issued in
the name of the Participant and delivered to the Participant as soon as
reasonably practicable after the Participant has executed and delivered this
Award Agreement to the Company.


5.2           Pursuant to Section 3.1 hereof, if the Committee waives, in its
sole discretion, the forfeiture period as a result of the Participant’s death,
certificates representing the Restricted Shares shall be delivered to the
Participant’s estate as soon as practicable following the Company’s receipt of
an official death certificate or other evidence of death acceptable to the
Company, provided that the Participant’s estate has satisfied all applicable tax
withholding requirements with respect to the Restricted Shares.


6.             Dividends.  All dividends declared and paid by the Company on
Restricted Shares shall be paid by the Company for the account of the
Participant.  If the dividends are to be held in cash, there may be credited at
the end of each year (or a portion thereof) interest on the amount of the
account at the beginning of the year at a rate per annum as the Committee, in
its sole discretion, may determine.


7.             No Right to Continued Employment.  Nothing in this Award
Agreement or the Plan shall confer upon the Participant the right to maintain
its relationship with the Company or any Participating Subsidiary, whether as an
Employee or Consultant, nor shall it interfere in any way with any right of the
Company, or any such Participating Subsidiary, to terminate its relationship
with the Participant at any time for any reason whatsoever, with or without
cause.


8.             Prohibited Activities.


8.1           During the term of the Participant’s employment and for a period
of six months after termination of employment (the “Restricted Period”), the
Participant will not:


(a)           be employed, including as an employee, consultant or otherwise, by
any person or entity that is engaged in the business of air medical emergency
transport services and systems;


(b)           directly or indirectly hire or solicit an employee who is or, at
any time during the three months prior to Participant’s termination of
employment, was an employee of the Company or any Participating Subsidiaries; or


(c)           usurp any corporate opportunity of the Company or otherwise
interfere with the relationship between the Company and/or its Participating
Subsidiaries and any person or entity with whom the Company and/or a
Participating Subsidiary is conducting, proposes to conduct or has during the
six months prior to Participant’s termination of employment conducted any
business activities.

 
3

--------------------------------------------------------------------------------

 

8.2           The Participant and the Company acknowledge that it would be
extremely difficult and impracticable, if not impossible, to ascertain with any
degree of certainty the amount of damages which would be suffered by the Company
in the event the Participant breaches any of the provisions contained in Section
8.1 (each, a “Prohibited Activity”).  The Participant and the Company hereby
agree that the reasonable estimate of said damages shall be an amount equal to
the amount recognized by the Participant as income (net of taxes withheld) with
respect to any Restricted Shares that vested within six months prior to the date
of termination of Participant’s employment (the “Clawback Amount”).  The right
to receive the Clawback Amount shall be the Company’s sole remedy in the event
of the occurrence of a Prohibited Activity.  The Clawback Amount shall be paid
by the Participant within 15 days after occurrence of the Prohibited Activity
and may be payable in cash or an equivalent amount of Common Stock, at the
option of the Participant.


8.3           In the event the Participant is subject to any other
non-competition provisions, which are set forth in an agreement between the
Participant and the Company and/or a Participating Subsidiary, including without
limitation, an employment agreement and/or a non-competition agreement, the
terms of such non-competition provision shall govern and control.


9.             Adjustments Upon Recapitalization.  If, by reason of a
recapitalization or other change in corporate or capital structure, the
Participant shall be entitled to new, additional or different shares of stock or
securities of the Company or any successor Company or entity or other property
pursuant to Section 6.2 of the Plan, such new, additional or different shares or
other property shall thereupon be subject to all of the conditions and
restrictions which were applicable to the Restricted Shares immediately prior to
such recapitalization or other change in corporate or capital structure.


10.           Withholding of Taxes.  In order to comply with all applicable
federal or state income tax laws or regulations, the Company may take such
action as it deems appropriate to ensure that all applicable federal or state
payroll, withholding, income or other taxes, which are the sole and absolute
responsibility of Participant, are withheld or collected from Participant.  In
accordance with the terms of the Plan, and such rules as may be adopted by the
Committee under the Plan, Participant may elect to satisfy Participant’s federal
and state tax withholding obligations arising from the receipt of, or the lapse
of restrictions relating to, the Restricted Stock, by (i) delivering cash, check
(bank check, certified check or personal check) or money order payable to the
Company, or (ii) having the Company withhold a portion of the Restricted Stock
otherwise to be delivered having a Fair Market Value equal to the amount of such
taxes.  Notwithstanding any other provision of the Plan or this Award Agreement,
whenever any such withholding is subject to Section 16 of the Securities
Exchange Act of 1934, shares of Common Stock shall be withheld as the method of
reimbursement for such tax withholding in lieu of any other form of withholding
under the Plan.


11.           Modification of Award Agreement.  Except as set forth in the Plan
and in this Award Agreement, this Award Agreement may be modified, amended,
suspended or terminated, and any terms or conditions may be waived, but only by
a written instrument executed by the parties hereto.

 
4

--------------------------------------------------------------------------------

 

12.           Severability.  Should any provision of this Award Agreement be
held by a court of competent jurisdiction to be unenforceable or invalid for any
reason, the remaining provisions of this Award Agreement shall not be affected
by such holding and shall continue in full force and effect in accordance with
their terms.


13.           Governing Law.  This Award Agreement and all rights arising
hereunder shall be governed by, and construed and interpreted in accordance
with, the laws of the State of Colorado.


14.           Successors in Interest.  This Award Agreement shall inure to the
benefit of and be binding upon any successor to the Company and upon the
Participant’s heirs, executors, administrators and successors.



 
AIR METHODS CORPORATION
             
By:
     
Name:
   
Title:
             
PARTICIPANT
                     
Name:

 
 
5

--------------------------------------------------------------------------------